
	

115 S279 IS: SAND Act
U.S. Senate
2017-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 279
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2017
			Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Water Resources Development Act of 1986 to modify a provision relating to acquisition
			 of beach fill.
	
	
 1.Short titleThis Act may be cited as the Sand Acquisition, Nourishment, and Development Act or the SAND Act. 2.Acquisition of beach fill Section 935 of the Water Resources Development Act of 1986 (33 U.S.C. 2299) is amended by striking if such materials are not available from domestic sources for environmental or economic reasons.
		
